— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Department of Social Services, County of Suffolk, dated April 8, 1983, which, after a hearing, found petitioner guilty of *847misconduct and dismissed him from his employment. H Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. HThe finding that petitioner was guilty of misconduct is amply supported by substantial evidence, and the penalty imposed is not so disproportionate to the offense as to warrant modification (Matter of Pell v Board of Educ., 34 NY2d 222). Lazer, J. P., Mangano, O’Connor and Brown, JJ., concur.